Citation Nr: 0823459	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-20 338	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for Ménière's disease.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran served on active duty for training with the Army 
National Guard from January 1960 to July 1960; and for 15 
days in August 1961.  The record also indicates that the 
veteran served in the Army National Guard from December 1961 
to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri, denying the veteran's claim for service 
connection for Ménière's disease.


FINDING OF FACT

The veteran does not have a current diagnosis of Ménière's 
disease.


CONCLUSION OF LAW

The veteran does not have Ménière's disease that is the 
result of disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through August 2004 and March 2006 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claim.  

The Board also finds that the August 2004 and March 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2004 and 
March 2006  letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
in a March 2006 notice letter and was given opportunity to 
respond.  The RO then re-adjudicated the veteran's claim via 
the issuance of a June 2006 statement of the case and an 
April 2008 supplemental statement of the case.  Additionally, 
the Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not necessarily 
timely provided to the veteran, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
veteran was provided a VA medical examination in August 2007.  
Report of that examination has been associated with the 
claims file.  He has additionally submitted an October 2004 
report of examination by a private physician.  The veteran's 
service treatment records from his January 1960 through July 
1960 active duty have been associated with the claims file.  
The RO further requested service treatment records from the 
veteran's Reserve service from December 1961 to 1967.  
However, the National Personnel Records Center in St. Louis, 
Missouri, notified the RO in August 2004 and again in January 
2005 that no such records were available.  The RO then 
requested records from the Nebraska State Adjutant General 
but was informed in May 2006 that no such records were 
available.  The veteran was asked via November 2004 and March 
2006 letters to send to the RO any such records or other 
information in his possession.  He submitted a statement in 
April 2006 indicating that he had no records in his 
possession.  A formal finding of unavailability was entered 
in May 2006.  Notice was sent to the veteran and his 
representative in May 2006 informing the veteran of the 
unavailability of these records, again asking the veteran to 
submit any such records in his possession, and informing him 
that the RO could decide the claims within 10 days if he did 
not respond.  The veteran made no response to this 
correspondence.  The Board thus finds that the RO has 
satisfied its duties under 38 C.F.R. §§ 3.159(c) and 3.159(e) 
to assist the veteran in obtaining records held by Federal 
agencies and notify the veteran of the unavailability of the 
requested records.  

Additionally, the veteran and his representative have both 
submitted written argument.  Otherwise, neither the veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained; in fact, as noted above, the veteran 
submitted a statement in April 2006 affirming that he had no 
other information or evidence to submit to the RO in support 
of his claim.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence of record consists of the veteran's 
service treatment records and VA medical examination 
performed in August 2007, as well as a report of private 
examination dated in October 2004.  Review of the veteran's 
service treatment records reveals that the records are silent 
as to complaints of vertigo, nausea, tinnitus, or other 
symptoms of Ménière's disease.  The veteran's June 1960 
Report of Medical Examination and Report of Medical History, 
conducted pursuant to his July 1960 separation from active 
duty, indicated that his ears were normal and that he 
experienced no dizziness, fainting spells, or other ear 
trouble.  The veteran has not contended that he was diagnosed 
or actually treated in service for Ménière's disease or for 
any symptoms for the disability.  

The relevant post-service medical evidence contains a report 
of the veteran's July August 2007 VA examination, which 
documents the examiner's consideration of the veteran's 
reported history of noise exposure during and after service.  
In particular, the veteran reported that while in service he 
had been exposed to noise during training exercises with 
gunfire and artillery fire and that he had not worn ear 
protection.  He reported further that, during a training 
exercise, he was very near an explosion that knocked his 
helmet off and caused loud ringing in his ears for several 
days afterward.  The veteran denied occupational and 
recreational noise exposure since separation from active 
service.  The veteran claimed that he first developed 
tinnitus during service, manifesting as a high-pitched 
ringing in his ears, but did not seek treatment at the time.  
He also reported hearing loss.  The examiner noted that the 
veteran complained of dizziness but categorized it more as 
"lightheadedness," which lasted approximately one minute 
and occurred one to two times weekly.  The veteran reported 
sitting and waiting for the dizziness to pass.  He denied 
experiencing nausea, vomiting, aural fullness, or an increase 
in tinnitus or hearing loss during the episodes of 
lightheadedness.  The veteran further reported being 
diagnosed with Ménière's disease by a private physician in 
October 2004 but stated that the physician did not perform 
any formal testing or prescribe medication or a special diet.

On physical examination, the veteran was given the Dix-
Hallpike maneuver, which did not induce nystagmus or severe 
dizziness.  Head shake and head thrust tests were also 
administered and were both negative for any dizziness or 
nystagmus.  The veteran was diagnosed with hearing loss, 
tinnitus, and mild dizziness.  The VA examiner opined that 
the veteran's history and diagnosed disabilities were not 
consistent with a diagnosis of Ménière's disease.  The 
examiner further stated that although he considered the 
veteran's hearing loss and tinnitus to be related to acoustic 
trauma the veteran experienced during service, he did not 
find the veteran's dizziness to be inner-ear related.  The 
examiner thus concluded that the mild dizziness experienced 
by the veteran was not due to Ménière's disease or to 
service.

The veteran has also submitted an October 2004 private 
examination, to which he referred during his August 2007 VA 
examination.  In the report, the examiner noted the veteran's 
complaints of tinnitus, hearing loss, and dizziness that had 
worsened over the year prior to the examination.  The 
examiner further noted the veteran's report that he had pain 
in his ear so severe that it interfered with his 
concentration and daily activities approximately twice per 
week.  The examiner noted that the veteran did not complain 
of focal weakness, blurred vision, or headaches but would 
become unbalanced when experiencing dizziness or vertigo.  
The examiner noted that the veteran was exposed to noise in 
service and reported that he had no family history of 
Ménière's disease.  On physical examination the veteran was 
diagnosed with tinnitus and hearing loss consistent with 
noise-induced hearing loss from acoustic trauma during active 
military service.  No diagnosis of Ménière's disease was 
made.

In this case, the only competent medical opinion on the 
relationship between the veteran's current complaints of 
dizziness and his period of service was to the effect that 
the veteran's dizziness is not due to Ménière's disease and 
is not related to service.  There is absent from the record 
competent medical evidence assigning the veteran a diagnosis 
of Ménière's disease or linking any current symptoms of the 
disease, such as dizziness, to the veteran's period of 
service.  No medical professional provides findings or 
opinions to that effect, including the October 2004 private 
physician whom the veteran referenced in his August 2007 VA 
examination as having assigned him a diagnosis of Ménière's 
disease.  Otherwise, neither the veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  There is simply a lack 
of any medical evidence demonstrating that the veteran has a 
current diagnosis of Ménière's disease.  See 38 C.F.R. § 
3.303.  

As noted above, the veteran has reported that he first 
experienced symptoms of Ménière's disease in service.  The 
veteran is competent to provide testimony concerning factual 
matters of which he has first-hand knowledge (i.e., 
experiencing dizziness or other symptoms either in service or 
after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he is not competent to say that any such symptoms 
experienced in service were a result of acoustic trauma or 
were of a chronic nature to which any current disability is 
attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
although the veteran has contended that he has suffered from 
Ménière's disease continuously since service, the Board finds 
persuasive that there is no notation in the June 1960 
separation Report of Medical History or in the Report of 
Medical Examination concerning Ménière's disease or any 
symptoms that might be associated with it.  Likewise, there 
is no medical evidence demonstrating that, before the 
veteran's October 2004 private evaluation, the veteran 
complained of Ménière's disease or any associated symptoms to 
any medical professional at any time since his separation 
from service. 

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner more 
probative on the question of the veteran's current diagnosis.  
In so finding, the Board reiterates that the VA examiner's 
opinion was based on a review of the claims file, the 
veteran's reported history, and a clinical evaluation, 
including testing.  Furthermore, as a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as a current diagnosis for Ménière's 
disease or the relationship between any symptoms, such as 
dizziness or nausea, and military service.  See Bostain, 
11 Vet. App. at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for Ménière's disease.  Although the 
veteran asserts that his difficulties with Ménière's disease 
can be attributed to acoustic trauma in service, the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical etiology.  
See Bostain, 11 Vet. App. at 127.  As noted above, no medical 
provider has assigned the veteran with a  diagnosis of 
Ménière's disease at any time during or after service.  
Furthermore, the only medical opinion to address the matter 
of nexus consists of the report from the VA examiner, 
referenced above, who has opined that the veteran does not 
have Ménière's disease and that his mild dizziness is not 
related to his military service.

The Board does not question that the veteran was exposed to 
noise during service.  As noted above, the veteran is 
competent to report being exposed to noise in service.  
Nevertheless, under the circumstances-given the lack of a 
current diagnosis of Ménière's disease and the uncontradicted 
medical opinion from the VA examiner-the Board concludes 
that the greater weight of the evidence is against the claim.  
Service connection for Ménière's disease is therefore not 
warranted.

For all the foregoing reasons, the claim for service 
connection for Ménière's disease must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to service connection for Ménière's disease is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


